--------------------------------------------------------------------------------

Exhibit 10.1

[logo.jpg]

November 8, 2016

HAND DELIVERED

WITHOUT PREJUDICE
PRIVILEGED & CONFIDENTIAL

Hendrik Jacobs
[Address omitted]

Dear Rik:

This letter will confirm our discussion today in which we advised you that
SunOpta Inc. ("SunOpta") has decided to terminate your employment. The effective
date of the termination of your employment is November 11, 2016 (the "Date of
Termination") and this letter will be your written notice of termination.

With effect on the Date of Termination, this letter will terminate any
employment you have with any parent, subsidiary, affiliate, predecessor or
successor of SunOpta. Other than as expressly set out herein, this letter will
also terminate any obligations owed to you by SunOpta pursuant to any agreement,
specifically including the Executive Employment Agreement between you and
SunOpta effective as of July 6, 2015 (the "Employment Agreement").

You will, of course, receive all base salary earned by you to the Date of
Termination and payment for any accrued and unused paid time off ("PTO") owed to
you, which amounts are set forth in Schedule "A" hereto. To the extent not
otherwise specifically continued pursuant to this letter, all payments,
benefits, perquisites or other entitlements of any type will end on the Date of
Termination.

1.

Severance and Other Payments

In accordance with the requirements of the Employment Agreement, SunOpta will
provide you with the payments and entitlements described in Schedule "A", all
subject to the terms and conditions set out in this letter (including delivery
by you of a Release in the form attached as Schedule "B" hereto, and
confirmation of your acceptance of these terms and conditions evidenced by you
signing the Acceptance at the end of this letter); once signed by you, this
letter, including Schedule "A" and Schedule "B" hereto, shall also be referred
to as "this agreement".

2.

No Other Payments

The payments, benefits and other entitlements set out in this letter shall
constitute your complete entitlement and SunOpta's complete obligations to you
whatsoever, including with respect to the cessation of your employment, whether
at common law, statute or contract. For greater certainty, you confirm that,
other than the payments and entitlements set out in paragraph 1 above and
Schedule "A" hereto, you have no further payment (including any bonus payments),
benefits, perquisites, allowances or entitlements earned or owing to you from
SunOpta pursuant to any employment or any other agreement whatsoever
(specifically including the Employment Agreement), all of which shall cease on
the Date of Termination without further obligation to you from SunOpta. All
amounts paid or benefits provided to you pursuant to this letter shall be deemed
to include all amounts owing pursuant to the Employment Standards Act, 2000
("ESA") and you specifically agree that such payments and benefits (including
payment on a payroll basis) represent a greater right or benefit than that
required under the ESA.

--------------------------------------------------------------------------------

- 2 -

3. Your Continuing Obligations       (a)

Employment Agreement: Notwithstanding the cessation of your employment and in
consideration of the payments and benefits set out in this agreement, you
represent and warrant that you have abided by and you confirm that you will
continue to abide by all of the obligations set out in the Employment Agreement
and, further and for greater certainty, you confirm and agree that, the
provisions of the Employment Agreement relating to Non-Competition and
Non-Solicitation shall survive the cessation of your employment and the
termination of the Employment Agreement and shall be enforceable in accordance
with their terms.

   



(b)

Return of Property: You are required to return immediately to SunOpta all of the
property of SunOpta in your possession or in the possession of your family or
agents including, without limitation, wireless devices and accessories, computer
and office equipment, keys, passes, credit cards, customer lists, sales
materials, manuals, computer information, software and codes, files and all
documentation (and all copies thereof) dealing with the finances, operations and
activities of SunOpta, its clients, employees, partners, investors or suppliers.

   



(c)

Non-Disclosure: You will maintain the severance arrangements set out in this
agreement in the strictest confidence and you will not disclose them except to
your immediate family, or to your legal or professional advisors (but provided
any such person agrees not to disclose such information to any other persons) or
the extent that such disclosure may be required by law.

   



(d)

Release: You will execute and return the Release attached as Schedule "B"
hereto, the terms of which are incorporated herein and the delivery of which is
a condition of any payment to you by SunOpta.

   



(e)

Co-operation: During the 24-month period following the Date of Termination, at
SunOpta's request, you agree to cooperate reasonably with SunOpta and its legal
advisors in connection with (i) any business matters in which you were involved
or (ii) any existing or potential claims, investigations, administrative
proceedings, lawsuits and other legal and business matters which arose during
your employment or involving SunOpta with respect to which you have knowledge of
the underlying facts.

   



(f)

Non-Disparagement: You agree not to take any action or make any statement that
criticizes, ridicules, disparages or is derogatory to SunOpta, its affiliates or
their employees, services, directors, officers, shareholders, or its financial
status, or that damages SunOpta in any of its business relationships, or
encourages the making of such statements or the taking of such actions by
someone else. SunOpta agrees not to take any action or make any statement that
criticizes, ridicules, disparages or is derogatory to you or that damages you
with respect to your business relationships (including your relationship with
prospective employers), or encourages the making of such statements or the
taking of such actions by someone else.


--------------------------------------------------------------------------------

- 3 -

(g)

Consulting Services: You expressly acknowledge and agree that you will provide
consulting services to SunOpta as may be reasonably requested by SunOpta during
the 24-month period following the Date of Termination.

      (h)

Endorsement and Support: You expressly acknowledge and agree that that you will
endorse and actively support the arrangements formally announced by SunOpta in
its press release dated October 7, 2016 during the 24-month period following the
Date of Termination.

      4.

General

      (a)

Entire Agreement: This agreement constitutes the entire agreement between you
and SunOpta with reference to any of the matters herein provided or with
reference to your engagement, any employment or office with SunOpta or the
cessation thereof. All promises, representations, collateral agreements, offers
and understandings not expressly incorporated in this agreement are hereby
superseded and have no further effect. For certainty, this agreement replaces
and supersedes any obligation owed to you by SunOpta pursuant to the Employment
Agreement.

      (b)

Positive Reference. A positive letter of reference will be provided to you by
Alan Murray. Alan Murray will also serve as the single point of contact for any
verbal references you require following the Date of Termination.

      (c)

Full Understanding: By signing this agreement, you confirm that: (i) you have
had an adequate opportunity to read and consider the terms set out herein,
including the Release, and that you fully understand them and their
consequences; (ii) you have been advised to consult with legal counsel of your
choosing and that you have obtained such legal or other advice as you have
considered advisable; and (iii) you are signing voluntarily, without coercion,
and without reliance on any representation, express or implied, by SunOpta, or
by any director, officer, shareholder, employee or other representative of
SunOpta; and (iv) this agreement and any payment referred to herein is not an
admission of liability on SunOpta's part.

      (d)

Taxes: All payments referred to in this agreement will be less applicable
withholdings and deductions (if any) and you shall be responsible for all tax
liability resulting from your receipt of the payment and benefits referred to in
this letter, except to the extent that SunOpta has withheld funds for remittance
to statutory authorities.


--------------------------------------------------------------------------------

- 4 -

  (e)

Severability: You hereby agree that each provision and the subparts of each
provision of this agreement shall be treated as separate and independent
clauses, and the unenforceability of any one clause shall in no way impair the
enforceability of any of the other provisions of this agreement (which shall
continue to be enforceable).

        (f)

Governing Law: This agreement and any claims arising out of this agreement shall
be governed by and construed in accordance with the laws of the Province of
Ontario and the laws of Canada applicable therein, shall in all respects be
interpreted, enforced and governed under the internal and domestic laws of such
province, without giving effect to the principles of conflicts of laws of such
province.

***

Your acceptance of the terms and conditions of this letter may be signified by
signing and returning a duplicate of this letter, where indicated, together with
the Release attached as Schedule "B" hereto. We would appreciate hearing from
you by no later than one week from the date of this letter.

We wish you well in your future endeavours.

Sincerely,

SUNOPTA INC.

/s/ Alan Murray

Alan Murray
Chair of the Board of Directors

ACCEPTANCE:

I hereby acknowledge receipt of this letter, and hereby accept and agree to be
bound by the terms and conditions set out in this letter together with the
enclosed Release.

/s/ Hendrik Jacobs   November 8, 2016 Hendrik Jacobs   Date


--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE "A"
Severance and Other Entitlements

Note: All amounts are in U.S. Dollars and are subject to applicable withholdings
and deductions

  Employment Agreement Entitlement Base Salary and Vacation
Pay as of Date of
Termination:

Pro-rated portion of base salary (at $650,000 per year) from last pay period
until the Date of Termination is $25,000 (for 80 hours). Accrued and unused PTO
owed to you (based on 32 unused PTO hours for 2016) is $10,000.
Your outstanding base salary and PTO will be paid to you in Canadian dollars
based on the average conversion rate for the 365-day period prior to the Date of
Termination.

Severance Payment:

You are entitled to receive a severance payment of $1,519,442 in accordance with
the terms of your Employment Agreement (the "Severance Payment"). The Severance
Payment will be payable to you in equal monthly installments of $42,206.72 for a
period of 36 months commencing from the Date of Termination and ending on
November 11, 2019. Your Severance Payment will be paid to you in Canadian
dollars based on the average conversion rate for the 365-day period prior to the
Date of Termination.
The Severance Payment is determined by application of the following formula: two
times the sum of: (i) your current base salary ($650,000); (ii) your average STI
for the prior two fiscal years ($92,015, being the average of $184,030 for 2014
and nil for 2015); and (iii) the annual cost incurred by SunOpta for your
automobile allowance, long term disability, life insurance and accidental death
and dismemberment coverage ($17,706).

Options:

All unvested options held by you on the Date of Termination shall continue to
vest for a period of 24 months commencing from the Date of Termination and
ending on November 11, 2018. Your vested options can be exercised until the
earlier of (i) the expiry date of the option and (ii) May 11, 2019 (the last day
of the six-month period commencing from November 11, 2018). Your outstanding
options are as follows:

           • 100,000 vested options exercisable at $5.14 per share            •
100,000 unvested options exercisable at $5.14 per share            • 54,000
vested options exercisable at $7.36 per share            • 36,000 unvested
options exercisable at $7.36 per share            • 12,378 vested options
exercisable at $11.30 per share            • 18,568 unvested options exercisable
at $11.30 per share            • 7,383 vested options exercisable at $10.08 per
share            • 29,533 unvested options exercisable at $10.08 per share      
     • 4,600 vested options exercisable at $10.52 per share            • 18,400
unvested options exercisable at $10.52 per share            • 225,400 unvested
options exercisable at $3.27 per share

PSUs:

All Performance Shares Units granted to you prior to the Date of Termination
will be immediately be forfeited and cancelled effective as of the Date of
Termination. You will not be entitled to any payment in lieu of such forfeited
and cancelled Performance Share Units.


--------------------------------------------------------------------------------


  Employment Agreement Entitlement

Benefits:

Your employment benefits will be continued for a period of four weeks in
accordance with the requirements of the ESA. You will be entitled to
continuation of your medical, prescription and dental care benefits for a
24-month period commencing from the Date of Termination and ending on November
11, 2018. Your life insurance benefits will terminate four weeks following the
Date of Termination due to limitations imposed by the insurance provider. You
may convert your group life insurance benefits to individual coverage without
evidence of insurability within 31 days of the cessation of your group life
insurance benefits.

Expense Reimbursement:

You will be reimbursed for any incurred but unreimbursed business and travel
expenses.

Legal Fees:

As reimbursement of legal costs incurred by you in connection with the
termination of your employment and the negotiation of this agreement, SunOpta
will pay your legal costs up to a maximum of $5,000 (inclusive of HST), such sum
payable directly to your counsel; an appropriate invoice will be required as a
condition of payment.

Phone:

SunOpta will permit you to keep your iPhone following the Date of Termination.
You will be responsible for all costs for transferring your iPhone from the
SunOpta corporate account to your personal account.


--------------------------------------------------------------------------------

SCHEDULE "B"
Release

FROM: Hendrik Jacobs     TO: SunOpta Inc., its affiliates, subsidiaries, parents
and related organizations and their respective partners, directors, officers,
shareholders, employees and agents (collectively "SunOpta")


1.

In consideration of the terms of the letter from SunOpta Inc. to me, Hendrik
Jacobs, dated November 8, 2016 (the "Letter Agreement"), which terms are deemed
to be and are accepted by me in full and final satisfaction of the Executive
Employment Agreement between SunOpta and me, Hendrik Jacobs, dated July 6, 2015
(the receipt and sufficiency of which consideration are hereby acknowledged) and
except for SunOpta's obligations referred to in the Letter Agreement, I hereby
remise, release and forever discharge SunOpta of and from all manner of actions,
causes of action, suits, debts, dues, accounts, bonds, contracts, liens, claims
and demands whatsoever which I now have, ever had or hereafter can, shall or may
have for or by reason of any cause, matter or thing whatsoever existing to the
present time, and particularly and without limiting the generality of the
foregoing, of and from all claims and demands of every nature and kind in any
way related to or arising from my employment or other engagement with SunOpta,
or from any employment agreement between me and SunOpta (express or implied and
specifically including the Employment Agreement), or the termination of such
employment, engagement or employment agreement, and specifically including all
damages, salary, remuneration, commission, vacation pay, overtime pay,
termination pay, severance pay, notice of termination, profit-sharing, employee
stock options or other equity arrangements, bonus, proceeds of any insurance or
disability plans, or any other fringe benefit or perquisite of any kind
whatsoever. The payments contemplated by the Executive Agreement are deemed to
satisfy all requirements or money owing under all applicable laws including
without limitation, Part XV of the Employment Standards Act, 2000 (Ontario).

    2.

I acknowledge that the payments referred to in paragraph 1 above will be made
for the purposes of fully and finally resolving all possible claims that I might
have against SunOpta in respect of my employment with SunOpta and, therefore, in
this respect, I covenant and agree not to file any complaint under the
Employment Standards Act, 2000 (Ontario), under the Human Rights Code (Ontario),
under the Workplace Safety and Insurance Act (Ontario) re-employment provisions,
under the Occupational Health & Safety Act (Ontario), under the Pay Equity Act
(Ontario), under the Labour Relations Act (Ontario), or pursuant to any other
applicable law or legislation governing or related to my employment with
SunOpta. For greater certainty, I agree that I am aware of my rights under the
Human Right Code (Ontario) and I represent, warrant, and hereby confirm that I
am not asserting such rights, alleging that any such rights have been breached,
or advancing a human rights claim or complaint. In the event that I hereafter
make any claim or demand or commence or threaten to commence any action, claim
or proceeding or to make any complaint against SunOpta in this respect, this
Release may be raised as an estoppel and complete bar to any such action, claim
or proceeding. I confirm that I have no right to re-instatement, recall or
re-employment with SunOpta and I waive and release all rights I had or may have
had in this regard.


--------------------------------------------------------------------------------


3.

I further agree not to make or cause to be initiated any claims (expressly
including any cross-claim, counterclaim, third party action or application)
against any other person or corporation who might claim contribution or
indemnity against the persons or corporations discharged by this Release, but
solely with respect to matters covered by this Release.

    4.

I agree that the terms and contents of this Release and the payments
contemplated in paragraph 1 above shall all remain confidential and shall not be
disclosed except to the extent required by law or as otherwise agreed to in
writing by SunOpta. I confirm that it shall not be a violation of this paragraph
to make disclosure to my immediate family or to my legal or professional
advisors.

    5.

This Release shall be binding upon me and my heirs, executors and administrators
and shall ensure to your benefit and to the benefit of your respective heirs,
executors, administrators, successors and assigns.

    6.

I acknowledge having had an opportunity to review this Release and to obtain
independent legal advice and that the only consideration for this Release is as
referred to above. I confirm that no other promises or representations of any
kind have been made to me to cause me to sign this Release.

    7.

I acknowledge that this Release or the payment of any monies to me by SunOpta,
shall not constitute an admission of liability on the part of SunOpta, which
liability is denied.

    8.

I alone shall be responsible for all tax liability resulting from my receipt of
the payments referred to in paragraph 1 as contemplated by the Employment
Agreement except to the extent that SunOpta has withheld funds for remittance to
statutory authorities. I agree to indemnify and save SunOpta harmless from any
and all amounts payable or incurred by SunOpta (or any of you) if it is
subsequently determined that any greater amount should have been withheld in
respect of income tax, employment insurance, Canada Pension Plan, or any other
statutory withholding.


SIGNED this 8th day of November, 2016  )    )   /s/ Michelle Coleman  ) /s/
Hendrik Jacobs Witness  ) Hendrik Jacobs


--------------------------------------------------------------------------------